ALLOWABILITY NOTICE
	
Status of Claims
Receipt of claim amendments and arguments/remarks filed 08/30/2021 and 11/30/2021 is acknowledged.  Claims 1-53 are cancelled.  Claim 58 was amended.  Claims 54-73 are pending.

Status of Objections and/or Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charlotte E. Holoubek on 03 December 2021.
The application has been amended as follows:
Amendments to the Claims


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art references teaches administration of between 60 mg and 100 mg of inorganic nitrite or a pharmaceutically acceptable salt thereof twice daily to a patient identified as being in need of improved nerve conduction velocity for a treatment period sufficient to improve nerve conduction velocity in the patient.  Navera teaches administration of sodium nitrite for treatment of diabetic neuropathy (which may include patients in need of improved nerve conduction velocity) but Navera does not teach amounts of sodium nitrite to improve nerve conduction velocity.  As evidenced by the instant specification, administration of 40 mg twice per day did not improve nerve conduction velocity but administration of including 80 mg twice per day did improve nerve conduction velocity.   Thus, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 54-73 are allowed.

Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





	/Robert T. Crow/            Primary Examiner, Art Unit 1634